MANTON, Circuit Judge
(concurring). On this writ the plaintiffs in error seek review of a judgment recovered on a cause of action resting on a promise made by the decedent, Mrs. Leslie, to the defendant in error in 1902, in consideration of personal services theretofore and to be thereafter rendered by her to bequeath her a legacy of $50,-000, whereas Mrs. Leslie bequeathed her a legacy of only $10,000. The right to a jury trial of the basis of this claim and the sufficiency of the complaint was upheld in Ex parte Simons, 247 U. S. 231, 38 Sup. Ct. 497, 62 L. Ed. 1094. This court reversed a judgment for plaintiffs in error upon a directed verdict, and held that on precisely the same proof offered on this trial, the question of whether there was an agreement or contract was for the jury. It was held that the details necessary to establish the contract appeared specifically — the consideration, the amount, and the manner of compensation. Simons v. Cromwell (C. C. A.) 262 Fed. 680. Overwhelming authority requires the law of the case, as thus declared, should be followed:
“It is the settled law oí tills court, as of others, that whatever has been decided on one appeal or writ of error cannot be re-examined on a second appeal or writ of error brought in the same suit. The first decision has become the settled law of the case:” Thompson v. Maxwell, 168 U. S. 451, 18 Sup. Ct. 121, 42 L Ed. 539.
“The decree having been formally rendered in this cause, the court is now to determine whether that decree has been executed according to its true intent and meaning.” Himely v. Rose, 9 U. S. (5 Cranch) 313, 3 L. Ed. 111.
On a second writ of error, the court cannot be compelled to review its own decision on th,e first. Roberts v. Cooper, 61 U. S. (20 How.) 467, 15 L. Ed. 969. There Justice Grier observed (61 U. S. 481, 15 L. Ed. 969):
“To allow a second writ of error or appeal to a court of last resort, and on the same questions which were open to dispute on the first, would lead to *676endless litigation. * * * There would be no end to a suit, if every obstinate litigant could, by repeated appeals, compel a court to listen to criticisms on tbeir opinions, or speculate on chances from changes in its members.”
See the same rule applied in the various circuits. Development Co. v. King, 170 Fed. 923, 96 C. C. A. 139; Linkous v. Va. Ry. Co., 242 Fed. 916, 155 C. C. A. 504; Woodruff v. Yazoo Co., 222 Fed. 29, 137 C. C. A. 567; Standard Co. v. Leslie, 118 Fed. 557, 55 C. C. A. 323; U. S. Press Ass’n v. Natl. Newspaper Ass’n, 254 Fed. 284, 165 C. C. A. 572; Nat. Bank v. U. S., 224 Fed. 679, 140 C. C. A. 219.
In Johnson v. Cadillac Co. (C. C. A.) 261 Fed. 878, 8 A. L. R. 1023, the writer of the majority opinion devoted some six printed pages to this subject, and recognized the full force and effect of the doctrine of stare decisis. The law of this case between the parties, having been settled on the former appeal, makes the law of the case in this respect res adjudicata.
Nowhere in the consideration of the evidence is error pointed out. Nor was mistake made in our former consideration of the case. The complaint in the majority opinion rests, not on the rule of law, but on the'question of fact. The evidence was sufficient to require its submission to the! jury to say whether a contract was proved. The plaintiff could not testify to her conversation with the decedent because of the statutory prohibition. Her- husband testified:
“I recall a conversation with my wife, in which she mentioned something Mrs. Leslie had said to her. That was ii March, 1902; it was a Friday night, when X had Come home from a trip, that I had this conversation. * * * The next Saturday afternoon I had a conversation with Mrs. Leslie. I said, ‘Cousin Florence, my wife tells me you are going to leave her $60,000 in. your will, and X wish to thank you.’ Her reply was, ‘Robert, I am due Annie that money for what she has done, rendering many services in my present condition, and I propose to call on her in the future.’ ”
The jury was justified in finding that from this evidence the decedent admitted a conversation with the defendant in error as to her services rendered and to be rendered, and as to the compensation to be paid for them in her will. The jury could say that this was language of an agreement to pay her. There was ample evidence of the services performed,, and the extraordinary and somwhat humiliating character of them, such as few women of refinement could be induced to perform. The decedent was 77 years of age when she died. She had suffered a stroke of paralysis. She could not dress or walk without assistance. She refused to provide a maid or nurse, and the defendant in error performed the services which such employees would perform. Decedent left an estate of $2,000,000. She had an income of $95,000 a year. The decedent spoke to a Mrs. Lawrence, and said she was going to make provision for the defendant in error. She mentioned that defendant in error’s aunt had met with a great loss, and that she intended to compensate the defendant in error. The defendant in error’s son, a lawyer, testified that he talked with Mrs. Leslie “as to what she intended to do for my mother by will,” and Mrs. Leslie said, “I don’t see why your mother worries so much about the future, as I have provided for her.” Further, she said, “Robert, your mother is going to be well paid for what she is doing for me, and I don’t wish her to go.”
*677Reasonable minds may differ as to whether or not this was an agreement by the testatrix to pay, and not the language of mere expectation or intention. The difference of opinion on the former and this appeal as to the meaning and understanding of the language employed by Mrs. Leslie argues strongly for the existence of a question of fact. Under the circumstances, the defendant in error being incompetent to testify in the absence of a written agreement upon the subject, it was, in the language of the Supreme Court, almost impossible to prove a direct verbal promise from decedent to her in regard to this contract.
“Any sucli promise must be largely inferred from the situation' and circumstances of the parties, and must depend almost wholly on verbal statements made by Mr. Kenyon [Mrs. Leslie] to others.” Brown v. Sutton, 129 U. S. 289, 9 Sup. Ct. 274, 32 L. Ed. 664.
Even if inconsistency appeared (I fail to find it) in this proof on the cross-examination from that of the direct, such would have been a matter which only affected the credibility of the testimony. It is untimely now to quarrel with the result of the jury’s findings. This was a matter for the trial court. We cannot consider the weight of evidence. Wilson v. Everett, 139 U. S. 616, 11 Sup. Ct. 664, 35 L. Ed. 286; Canadian Ry. Co. v. Akre, 200 Fed. 955, 119 C. C. A. 250. The law as to the care and caution in considering claims of this character is well defined. McKeon v. Van Slyck, 223 N. Y. 392, 119 N. R. 851. These rules of law are beneficial and useful in instructions to the jury. Each case must be considered from the viewpoint of its own facts. The other danger must never be lost sight of:
“That advantage may be taken of the ignorant, confiding and helpless by those who promise, reap performance, and then procrastinate, dally, and die without living up to the great commandment of the law, to wit, to do justice and right, and to render to every one his due.” McQuitty v. Wilhite, 247 Mo. 163, 152 S. W. 598.
I am satisfied that the command of the law required the submission of this proof to the jury. Because of this, and of our decision on the former appeal, I can conceive of no escape from an affirmance of this judgment.